—In an action to recover upon promissory notes and a personal guaranty brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendants Manos Foustanella, George Chritis, and Emmanuel Carvellas appeal from (1) an order of the Supreme Court, Nassau County (Segal, J.), entered April 10, 1997, which struck their affirmative defenses of lack of jurisdiction and granted the motion, and (2) an order of the same court, entered June 30, 1997, which denied their motion to reargue and renew the prior order.
Ordered that the order entered April 10, 1997, is reversed, on the law, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings in accordance herewith; and it is further,
Ordered that the appeal from so much of the order entered June 30, 1997, as denied that branch of the defendants’ motion which was for reargument is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the appeal from so much of the order entered June 30, 1997, as denied that branch of the motion which was for renewal is dismissed as academic in light of our determination on the appeal from the order entered April 10, 1997; and it is further,
Ordered that one bill of costs is awarded to the appellants.
The appellants all averred in their respective affidavits that *389they were not properly served with the instant motion papers by which this action was commenced. The court should not have determined the issue of whether service was properly effected without a hearing. Accordingly, the matter is remitted to the Supreme Court, Nassau County, for a hearing and a new determination on the question of whether service was properly effectuated upon the appellants (see, Gemilas Chesed Kehilath Jakov Papa v Oberlander, 191 AD2d 411). O’Brien, J. P., Santucci, Altman and Friedmann, JJ., concur.